--------------------------------------------------------------------------------

EXHIBIT 10.1
Form for Straight Grant


FREEPORT-McMoRan COPPER & GOLD INC.


NOTICE OF GRANT
OF
PERFORMANCE-BASED
RESTRICTED STOCK UNITS
UNDER THE 20__ STOCK INCENTIVE PLAN


1. (a)           Pursuant to the Freeport-McMoRan Copper & Gold Inc. 20__ Stock
Incentive Plan (the “Plan”), on ____________, 20__ (the “Grant Date”),
Freeport-McMoRan Copper & Gold Inc., a Delaware corporation (the “Company”)
granted ____________  restricted stock units (“Restricted Stock Units” or
“RSUs”) to _________________ (the “Participant”) on the terms and conditions set
forth in this Notice and in the Plan.
 
(b) Defined terms not otherwise defined herein shall have the meanings set forth
in Section 2 of the Plan.
 
(c) Subject to the terms, conditions, and restrictions set forth in the Plan and
herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Notice or on such earlier date as provided in Section 2(b)
of this Notice or Section 5(b) of this Notice (the “Vesting Date”), one share (a
“Share”) of common stock of the Company (“Common Stock”), free of any
restrictions, all amounts notionally credited to the Participant’s Dividend
Equivalent Account (as defined in Section 4 of this Notice) with respect to such
RSU, and all securities and property comprising all Property Distributions (as
defined in Section 4 of this Notice) deposited in such Dividend Equivalent
Account with respect to such RSU.
 
(d) Provided the condition of Section 6 of this Notice, if applicable, has been
met, as soon as practicable after the Vesting Date (but no later than 2 ½ months
from such date) for any RSUs granted hereunder, the Participant shall receive
from the Company the number of Shares to which the vested RSUs relate, free of
any restrictions, a cash payment for all amounts notionally credited to the
Participant’s Dividend Equivalent Account with respect to such vested RSUs, and
all securities and property comprising all Property Distributions deposited in
such Dividend Equivalent Account with respect to such vested RSUs.
 
2. (a)           Provided the condition of Section 6 of this Notice has been
met, the RSUs granted hereunder shall vest in installments as follows:
 
Scheduled Vesting Date
Number of RSUs
   



 
 

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding Section 2(a) of this Notice, at such time as there shall be
a Change in Control of the Company, all unvested RSUs shall be accelerated and
shall immediately vest.
 
(c) Until the respective Vesting Date for an RSU granted hereunder, such RSU,
all amounts notionally credited in any Dividend Equivalent Account related to
such RSU, and all securities or property comprising all Property Distributions
deposited in such Dividend Equivalent Account related to such RSU shall be
subject to forfeiture as provided in Section 5 of this Notice.
 
3. Except as provided in Section 4 of this Notice, an RSU shall not entitle the
Participant to any incidents of ownership (including, without limitation,
dividend and voting rights) in any Share until the RSU shall vest and the
Participant shall be issued the Share to which such RSU relates nor in any
securities or property comprising any Property Distribution deposited in a
Dividend Equivalent Account related to such RSU until such RSU vests.
 
4. From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Participant shall be credited, as of the
payment date therefor, with (i) the amount of any cash dividends and (ii) the
amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”).  All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date.  All credits to a Dividend
Equivalent Account for the Participant shall be notionally increased by the
Account Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until paid in accordance with the provisions of this
Notice.  The “Account Rate” shall be the prime commercial lending rate announced
from time to time by JPMorgan Chase Bank, N.A. or by another major national bank
headquartered in New York, New York designated by the Committee.  The Committee
may, in its discretion, deposit in the Participant’s Dividend Equivalent Account
the securities or property comprising any Property Distribution in lieu of
crediting such Dividend Equivalent Account with the Fair Market Value thereof.
 
5.   (a) Except as set forth in Section 5(b) of this Notice, all unvested RSUs
provided for in this Notice, all amounts credited to the Participant’s Dividend
Equivalent Accounts with respect to such RSUs, and all securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
with respect to such RSUs shall immediately be forfeited on the date the
Participant ceases to be an Eligible Individual (the “Termination Date”).
 
(b) Notwithstanding the foregoing, and provided the condition of Section 6 of
this Notice has been met, if the Participant ceases to be an Eligible Individual
(the “Termination”) by reason of the Participant’s death, Disability, or
Retirement, the RSUs granted hereunder that are scheduled to vest on the first
Vesting Date following the Termination Date, all amounts credited to the
Participant’s Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend
 
 
2

--------------------------------------------------------------------------------

 
 
Equivalent Accounts with respect to such RSUs shall vest as of the Participant’s
Termination Date.  In the event that the Participant ceases to be an Eligible
Individual by reason of the Participant’s Termination by his employer or
principal without Cause, and provided the condition of Section 6 of this Notice
has been met, the Committee or any person to whom the Committee has delegated
authority may, in its or his sole discretion, determine that the RSUs granted
hereunder that are scheduled to vest on the first Vesting Date following the
Termination Date, all amounts credited to the Participant’s Dividend Equivalent
Accounts with respect to such RSUs, and all securities and property comprising
Property Distributions deposited in such Dividend Equivalent Accounts with
respect to such RSUs shall vest as of the Participant’s Termination Date.  In
the event vesting is accelerated pursuant to this Section 5(b) and the
Participant is a Key Employee, a distribution of Shares issuable to the
Participant, all amounts notionally credited to the Participant’s Dividend
Equivalent Account, and all securities and property comprising all Property
Distributions deposited in such Dividend Equivalent Account due the Participant
upon the vesting of the RSUs shall not occur until six months after the
Participant’s Termination Date, unless the Participant’s Termination is due to
death or Disability.
 
6. The other provisions of this Notice notwithstanding, no unvested RSU granted
hereunder shall vest on its scheduled Vesting Date under Section 2(a) of this
Notice or upon the Participant’s Termination pursuant to Section 5(b) of this
Notice unless the average of the Return on Investment for the five calendar
years preceding the year in which such event occurs is at least 6% and, if
required or deemed necessary to satisfy the requirements to qualify such RSU as
“performance-based compensation” under Section 162(m), the appropriate members
of the Committee shall have certified that such condition has been met.  Any
unvested RSUs that do not vest upon the occurrence of any of such events as a
result of the failure to meet the condition of this Section 6, all amounts
credited to the Participant’s Dividend Equivalent Accounts with respect to such
RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
immediately be forfeited.
 
7. The RSUs granted hereunder, any amounts notionally credited in the
Participant’s Dividend Equivalent Accounts, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
are not transferable by the Participant otherwise than by will or by the laws of
descent and distribution or pursuant to a domestic relations order, as defined
in the Code.
 
8. All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to One North
Central Avenue, Phoenix, Arizona 85004, addressed to the attention of the
Secretary; and, if to the Participant, shall be delivered personally or mailed
to the Participant at the address on file with the Company.  Such addresses may
be changed at any time by notice from one party to the other.
 
9. This Notice is subject to the provisions of the Plan.  The Plan may at any
time be amended by the Board, except that any such amendment of the Plan that
would materially impair the rights of the Participant hereunder may not be made
without the Participant’s consent.  The Committee may amend this Notice at any
time in any manner that is not inconsistent with the terms of the Plan and that
will not result in the application of Section 409A(a)(1) of the
Code.  Notwithstanding the foregoing, no such amendment may materially impair
the rights of the
 
 
3

--------------------------------------------------------------------------------

 
 
Participant hereunder without the Participant’s consent.  Except as set forth
above, any applicable determinations, orders, resolutions or other actions of
the Committee shall be final, conclusive and binding on the Company and the
Participant.
 
10. The Participant is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the vesting of any RSU granted
hereunder or the payment of any securities, cash, or property hereunder, in
accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.
 
11. Nothing in this Notice shall confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.
 
12. As used in this Notice, the following terms shall have the meanings set
forth below.
 
(a) “Cause” shall mean any of the following: (i) the commission by the
Participant of an illegal act (other than traffic violations or misdemeanors
punishable solely by the payment of a fine), (ii) the engagement of the
Participant in dishonest or unethical conduct, as determined by the Committee or
its designee, (iii) the commission by the Participant of any fraud, theft,
embezzlement, or misappropriation of funds, (iv) the failure of the Participant
to carry out a directive of his superior, employer or principal, or (v) the
breach of the Participant of the terms of his engagement.
 
(b) “Change in Control” shall mean a change in the ownership of the Company, a
change in the effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as provided under Section 409A
of the Code, as amended from time to time, and any related implementing
regulations or guidance.
 
(c) “Disability” shall have occurred if the Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s employer.
 
(d) “Fair Market Value” shall, with respect to a share of Common Stock, a
Subsidiary security, or any other security, have the meaning set forth in the
Freeport-McMoRan Copper & Gold Inc. Policies of the Committee applicable to the
Plan, and, with respect to any other property, mean the value thereof determined
by the board of directors of the Company in connection with declaring the
dividend or distribution thereof.
 
(e) “Key Employee” shall mean any employee who meets the definition of “key
employee” as defined in Section 416(i) of the Code.
 
 
4

--------------------------------------------------------------------------------

 
 
(f) “Managed Net Income” shall mean, the managed net income as reviewed by the
Company’s independent registered public accounting firm, released by the Company
to the public and approved by the Board, the net income (or net loss) of the
Company and its consolidated subsidiaries with respect to any year, plus (or
minus) the following items if included in such net income (or net loss) amounts:
 
(i)           the non-controlling interests’ share in the net income (or net
loss) of the Company’s consolidated subsidiaries for such year;


(ii)           the cumulative effect of changes in accounting principles of the
Company and its consolidated subsidiaries for such year plus (or minus) the
non-controlling interests’ share in such changes in accounting principles;


(iii)           any extraordinary, unusual or non-recurring items for such year
plus (or minus) the non-controlling interests’ share in such extraordinary,
unusual or non-recurring items;


(iv)           the effect of discontinued operations for such year plus (or
minus) the non-controlling interests’ share in such discontinued operations;


(v)           any non-cash gain or loss attributable to any hedging agreement
relating to commodity prices for such year plus (or minus) the non-controlling
interests’ share in such non-cash gain or loss; until such time as it is
settled, at which time the net gain or loss shall be included plus (or minus)
the non-controlling interests’ share in such non-cash gain or loss;


(vi)           any non-cash gain or loss attributable to any changes in
accounting principles or policies (including adoption of International Financial
Reporting Standards) for such year plus (or minus) the non-controlling
interests’ share in such non-cash gain or loss;


(vii)           any non-cash asset impairment charges (including any goodwill
impairment) and any amortization of intangible assets or liabilities for such
year following approval of the Plan plus (or minus) the non-controlling
interests’ share in such non-cash charges or amortization;


(viii)           any change in cost of goods sold attributable to inventories
resulting from the acquisition method of accounting in connection with any
acquisition for such year following approval of the Plan plus (or minus) the
non-controlling interests’ share in such increase or decrease; and


(ix)           any adjustments specified by the Committee within the first 90
days of each year, including without limitation, adjustments related to asset
write-downs; acquisition-related charges; litigation or claim judgments or
settlements; the effects of changes in tax law or other laws or provisions
affecting reported results; accruals for reorganization and restructuring
programs; and unrealized gains or losses on investments.


(g) “Net Cash Provided by Operating Activities” shall mean, with respect to any
year, the net cash provided by operating activities excluding working capital
changes of the
 
 
5

--------------------------------------------------------------------------------

 
 
Company and its consolidated subsidiaries for such year as reviewed by the
Company’s independent registered public accounting firm, released by the Company
to the public and approved by the Board.
 
(h) “Net Interest Expense” shall mean, with respect to any year, the net
interest expense of the Company and its consolidated subsidiaries for such year
as reviewed by the Company’s independent registered public accounting firm,
released by the Company to the public and approved by the Board.
 
(i) “Retirement” shall mean early, normal or deferred retirement of the
Participant under a tax qualified retirement plan of the Company or any other
cessation of the provision of services to the Company or a Subsidiary by the
Participant that is deemed by the Committee or its designee to constitute a
retirement.
 
(j) “Return on Investment” shall mean, with respect to any year, the result
(expressed as a percentage) calculated according to the following formula:
 
a + (b - c)
d


in which “a” equals Managed Net Income for such year, “b” equals Net Interest
Expense for such year, “c” equals Tax on Net Interest Expense for such year, and
“d” equals Total Investment of Capital for such year.


(k) “Tax on Net Interest Expense” shall mean, with respect to any year, the tax
on the net interest expense of the Company and its consolidated subsidiaries for
such year calculated at the appropriate income tax rate for such year as
reviewed by the Company’s independent registered public accounting firm.
 
(l) “Total Investment of Capital” shall mean, with respect to any year, (i) the
sum of (A) the average of total equity in the Company and its consolidated
subsidiaries for such year, (B) the average of temporary equity of the Company
for such year, and (C) the average of debt of the Company and its consolidated
subsidiaries for such year, all as shown in the quarterly balance sheets of the
Company and its consolidated subsidiaries for such year, (ii) minus the average
of cash and cash equivalents of the Company and its consolidated subsidiaries
for such year as shown in the quarterly balance sheets of the Company and its
consolidated subsidiaries for such year.  If the Company is required to adopt
International Financial Reporting Standards, the foregoing calculation will
exclude any impact resulting from such adoption.
 


FREEPORT-McMoRan COPPER & GOLD INC.




By:                                                                           
       



 
6

--------------------------------------------------------------------------------

 
